Citation Nr: 1528067	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-33 045	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral plantar fasciitis.



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The appellant had active service in the United States Army from September 10, 1974 to October 22, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

FINDING OF FACT

The competent medical and most probative evidence fails to show that the appellant developed bilateral plantar fasciitis, either as a qualifying additional disability or otherwise, as a result of negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable. 

CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The appellant was notified via a letter dated in March 2013 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The letter addressed all notice elements and predated the initial adjudication by the AOJ in April 2013.  Furthermore, the appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

VA has also satisfied its duty to assist the appellant in the development of his claim.  Pertinent treatment records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted personal statements in support of his claim.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA examination has not been provided to address the Veteran's claimed bilateral plantar fasciitis.  However, the Board finds that such an examination is not required as the evidence demonstrates both that there was no additional disability due to VA treatment and that the treatment in question did not involve some element of fault on the part of VA or was an unforeseen event.  In addition, the appellant has not submitted any medical opinion which supports his claim, and this is a matter in which his own contentions are insufficient to establish such a relationship.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Thus, the Board finds that VA has satisfied its duty to assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 

Law and Analysis

The appellant asserts that due to VA's improper treatment for bilateral plantar fasciitis he has incurred additional disability and should be compensated under 38 U.S.C.A. § 1151.  His contentions involve an advancement of his bilateral plantar fasciitis due to VA's failure to properly treat diagnose and treat his chronic foot pain.  He seems to argue that VA was negligent in prescribing orthotics before diagnosing his foot disability and that such treatment led to residual disability over and above what would have occurred had proper initial treatment been provided.  He further argues that an earlier and correct diagnosis would have prevented unnecessary pain and suffering.  

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151; Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

In determining whether an appellant has additional disability, VA compares the appellant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a appellant received care or treatment and that the appellant has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when such care or treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i),(ii). 

Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

On January 19, 2012, the appellant was seen at the Sioux City Community Based Outpatient Clinic (CBOC) with complaints of chronic bilateral foot pain.  He gave a history of foot pain for the previous 3-4 years that had progressively worsened over time.  He also reported experiencing constant tingling in his feet, legs, and hands.  He stated that used to be a runner, but had not been able to do so since May 2011 due to pain.  He rated the pain as 8/10 at rest, which increased to 10/10 with walking longer distances and running.  He also reported that many years earlier he had been told he had a leg length discrepancy.  The appellant had not had any imaging performed and had never worn shoe orthotics.  Examination revealed his feet were very pronated without any arch with weight bearing.  His right lower extremity measured .25-.5 inches shorter when compared to the left.  The clinical assessment was flat feet with shorter right lower extremity and bilateral foot pain.  The medical professional referred the appellant for custom orthotics to support his arches and correct for the leg length discrepancy.  

In a phone call to the VA clinic on March 28, 2012, the appellant continued to complain of persistent foot pain and was very angry stating his custom orthotics hurt his feet despite having returned them several times for adjustments.  However he also indicated that he had not been compliant with the wear schedule as he did not see the point of only wearing them for a few hours at a time.  The appellant requested a fee-based podiatry consult in Sioux City to have his feet evaluated by a "real doctor" due to continued pain. 

On April 10, 2012, the appellant made an unscheduled follow-up visit for worsening leg and foot pain.  He complained that physical therapy and inserts had not relieved his discomfort.  A physical examination revealed relatively flat arches, pain to palpation along the lateral plantar surface of the foot, and pain with palpation of the calf.  The clinical assessment was probable plantar fasciitis and symptoms resembling claudication.  A fee-based podiatry consult was placed and an EMG testing was recommended for the lower extremity.  

On June 5, 2012, the appellant reported to the emergency room of St. Lukes Regional Medical Center complaining of continued bilateral foot pain with walking.  Although custom orthotics had been made for his shoes, he reported that they were too painful to wear.  However he was pain-free at rest.  X-rays showed calcaneal osteophytes.  The appellant was discharged from the hospital several hours later with a diagnosis of plantar fasciitis.  Ibuprofen and Lortab were prescribed.  

On July 2, 2012, the appellant was seen by a private podiatrist (on fee basis).  His complaints of pain and problems with the VA-prescribed orthotics remained unchanged.  He noted that the orthotics had been modified 5-6 times and that he was finally starting to wear them again.  Other treatments the appellant had reportedly undergone included medications, stretching, and physical therapy, but none had reportedly helped.  The appellant described his heel pain as 10/10 (10 being the worst).  A physical examination revealed tenderness on palpation of the plantar medial calcaneal tubercle in the region of the origin of the plantar fascia and intrinsic musculature.  There was also limited ankle dorsiflexion.  The podiatrist confirmed the diagnoses of plantar fasciitis and pes planus.  An injection of Lidocaine, Marcaine, and Celestone Soluspan was administered to the medial heel of both feet.  This report shows that no changes in treatment were recommended.  Instead, the examiner continued the appellant's previous conservative treatment plan of pain medications, ice application, and stretching exercises.  The podiatrist did note that the appellant's shoes were "not good" and new shoes were ordered.

During a follow-up evaluation on January 11, 2013, the appellant reported that after receiving the injection and wearing the new inserts, he had been running daily, but that the pain had returned over the last few weeks.  He requested another injection.  

As noted above, the key question involves whether the appellant has additional disability as a result of the VA's failure to diagnose and/or properly treat his bilateral plantar fasciitis.  Clinical records dated from January 2012 to July 2012 clearly establish the Veteran's history of bilateral foot pain was first attributed to plantar fasciitis by a VA medical provider in March 2012.  In addition, to plantar fasciitis, the appellant had pes planus, and shortened right lower extremity, both of which likely also contribute to his chronic foot pain.  The VA examiner prescribed custom orthotics and an in-home exercise program.  The diagnosis of plantar fasciitis was later confirmed by an ER physician and private podiatrist.  There has been no change in diagnosis or change in treatment modalities for the appellant's bilateral plantar fasciitis.  Most importantly the VA and private treatment records show he reported similar complaints of chronic foot pain with walking or running both before and after he was fitted for orthotics.  Thus, the Board finds that there is no competent evidence in the claims file suggesting that the care provided by VA in 2012 caused the appellant to develop plantar fasciitis or any additional disability.  

Without evidence of additional disability due to VA medical treatment, there is no need to address whether additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such treatment and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

The Board has carefully considered the appellant's assertions, linking his bilateral plantar fasciitis to VA's treatment and/or alleged failure to provide proper treatment, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Although he is competent to testify as to observable symptoms, such as chronic foot pain, his opinion as to its cause, including the extent to which any action or treatment by VA health care providers contributed to this medical problem, simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In addition, the Veteran's assertions are simply not verified by the contemporaneous medical records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As described above, the treatment records simply show that the appellant presented with foot pain at VA in January 2012.  He received treatment, some of which he was non-compliant with.  While his foot condition may have increased, this fact alone does not support the finding of an additional disability.

As noted, VA care cannot "cause" the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  There is no showing here of a misdiagnosis or any error in prescribed treatment.  The appellant was given custom orthotics, but by his own admission he was not compliant with their prescribed use regimen.
The Board ultimately places far more weight on evidence of record discussed above, which suggests only that ongoing treatment was provided for a foot disability and does not suggest any additional disability having been created.  
  
As the appellant did not incur an additional disability as a result of VA treatment, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for bilateral plantar fasciitis resulting from VA treatment is denied.

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


